DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendment/Request for Reconsideration filed on 13 May 2022.
Claims 1 – 20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the limitation, “the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member … are set based on distances between each of the first elastic member and the second elastic member and the center of gravity of the at least one weight”, fails to comply with the written description requirement because the limitation, added in an amendment filed 13 May 2022, is disclosed in the original specification and constitutes new matter.  The limitation claims the loads of the first and second elastic members are set based on the distances between each of the first and second elastic members and the center of gravity of the weight implying a calculation or causation determining the load of the first and second elastic members based the distances. However, the original specification does not state or imply any calculation or causation.   Applicant’s specification discloses:

In the present embodiment, the mounting load of each of the lower elastic members 83, which are closer to the center of gravity G of the weights 71 in the up-down direction, is set to be smaller than the mounting load of each of the upper elastic members 81. ([0059])


The specification does not state the mounting load of the lower elastic members 83 is set to be smaller than the mounting load of the upper elastic members 81 because the lower elastic members 83 are closer to the center of gravity G of the weights 71.  Instead, the specification indicates a correlation between the mounting load and the distances between the elastic members and the center of gravity of the weights – that is, the lower elastic member 83 is set with a smaller mounting load and the lower elastic member 83 is coincidently closer to the center of gravity of the weight.  Thus, the limitation is not disclosed in the original specification.

Regarding claim 1, the limitation, “the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member are … not by distances between the each of the first elastic member and the second elastic member and the driving axis”, fails to comply with the written description requirement because the limitation, added in an amendment filed 13 May 2022, is disclosed in the original specification and constitutes new matter.  The limitation is not stated or implied in the specification.  Thus, the limitation is not disclosed in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the limitation, “the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member are different and are set based on distances between each of the first elastic member and the second elastic member and the center of gravity of the at least one weight”, is indefinite because the previous limitation, “the at least one weight moves in a direction opposite to the reciprocating member” implies the center of gravity of the at least one weight moves and it is ambiguous at the position of the at least one weight is in (i.e., the forward-most state, resting state, rearward-most state) when determining the distances between each of the first elastic member and the second elastic member and the center of gravity of the at least one weight.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member are different and are set based on distances between each of the first elastic member and the second elastic member and the center of gravity of the at least one weight”, to mean “the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member are different“.  Please note, since claims 2 – 20 depend upon claim 1, claims 2 – 20 are likewise rejected under 35 USC §112(b) for indefiniteness.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    752
    610
    media_image1.png
    Greyscale
Claims 1 – 14 and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 10,022,852 B2), hereinafter Ikuta, in view of Bito et al. (US 8,181,715 B2), hereinafter Bito, in further view of Furusawa et al. (US 9,999,967 B2), hereinafter Furusawa). 

Regarding claim 1, Ikuta discloses a reciprocating tool (100, fig. 1) comprising:
a motor (110, fig. 9) having an output shaft (111, fig. 9); 
a driving mechanism (120, 140, fig. 9) that includes a reciprocating member (143, fig. 9) configured to reciprocate along a driving axis (A, annotated figs. 9, 10) in a first direction (in the FRONT – REAR direction as shown in annotated fig. 9) using power from the motor (110), the driving mechanism (120, 140) being configured to linearly drive a tool accessory (119, fig. 8) in response to reciprocation of the reciprocating member (143);
a body housing (103, fig. 10) that houses the motor (110) and the driving mechanism (120, 140); 
a movable part (109A, 109B, 109C fig. 10) that is connected to the body housing (103) via a first elastic member (219a, annotated fig. 10 – as viewed in annotated fig. 10, the first elastic member are construed as the two bottom compression coiled springs 219) and a second elastic member (219b, annotated fig. 10 – as viewed in annotated fig. 10, the first elastic member are construed as the two top compression coiled springs 219) such that the movable part (109A, 109B, 109C) is movable relative to the body housing (103) in the first direction (in the FRONT – REAR direction as shown in annotated fig. 10) between an initial position (The examiner construes when the springs 219a/219b are not compressed, handle 109 is in the claimed “an initial position”) and a closer position (The examiner construes when the springs 219a/219b are compressed, handle 109 is in the claimed “a closer position”), the movable part (109A, 109B, 109C) being closer to the body housing (103) in the closer position than in the initial position, the movable part (109A, 109B, 109C) including a grip (109A, fig. 4) configured to be gripped by a user; and
a vibration control mechanism (160, fig. 9 and 219a/219b, annotated fig. 10) in the body housing (103) and including at least one weight (161, fig. 9); the vibration control mechanism (160, fig. 9 and 219a/219b) being configured such that the at least one weight (161) moves in a direction opposite to the reciprocating member (143) in response to the reciprocation of the reciprocating member (143) (Col. 12, ll. 45 – 51 describes the phase differences between the eccentric shaft 223 of the second motion converting mechanism 220 and the eccentric shaft 121a of the first motion converting mechanism 120 is set similar to the one in the first embodiment wherein col. 10, ll. 24 – 47 describes the phase differences between the eccentric shaft of the second motion converting mechanism and the eccentric shaft of the first motion converting mechanism of the first embodiment are set such that the counterweight is approximately opposite phase against the striker. That is, when the striker is moved in one direction, the counterweight is moved in the opposite direction). 

Ikuta discloses the vibration control mechanism having a center of gravity of the at least one weight on the driving axis and does not disclose a vibration control mechanism having the center of gravity of the at least one weight offset from the driving axis in a second direction orthogonal to the driving axis.
However, Bito teaches the vibration control mechanism (151, fig. 1) having the center of gravity of the at least one weight (155, fig. 4; The examiner deems the center of the structure, as shown in fig. 1, of the weight 155 as the claimed “center of gravity” of weight 155) offset from the driving axis (A, annotated fig. 1) in a second direction (in the TOP – BOTTOM direction as shown in annotated fig. 1) orthogonal to the driving axis (A).  
Because both the dynamic vibration reducer of Ikuta and the dynamic vibration reducer of Bito are functionally equivalent in that both serve to reduce vibrations during a hammering operation by a tool bit by forcibly driving a counterweight, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the dynamic vibration reducer of Ikuta for the dynamic vibration reducer of Bito, to achieve the predictable result of reducing vibration during a hammering operation by a tool bit.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).  

Ikuta, as modified by Bito, further discloses in the second direction (Ikuta – in the TOP – BOTTOM direction as shown in annotated fig. 10), the first elastic member (Ikuta – 219a, annotated fig. 10) is closer to the center of gravity (Bito – the center of the structure, as shown in fig. 1 of Bito, of the weight 151) than the second elastic member (Ikuta – 219b, annotated fig. 10) (One having ordinary skill in the art would recognize that since the dynamic vibration reducers 151 of Bito are installed below the driving axis A of the power tool of Bito, with the incorporation of the teachings of Bito with the invention of Ikuta, the dynamic vibration reducers 151 of Bito would be similarly installed below the driving axis A of the power tool of Ikuta.  Therefore, in the TOP–BOTTOM direction, as shown in annotated fig. 10 of Ikuta, the compression coil springs 219a of Ikuta would be closer to the weight 155 of the dynamic vibration reducers 151 of Bito since both the compression coil springs 219a and the weight 155 of the dynamic vibration reducers 151 would be below the driving axis A of Ikuta).

Ikuta, as modified by Bito, does not explicitly disclose the first elastic part, the second elastic part, and the movable part are configured such that a load of the first elastic member when the movable part is placed in the closer position is smaller than a load of the second elastic member when the movable part is placed in the closer position and the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member are different and are not set based on distances between the each of the first elastic member and the second elastic member and the driving axis.
However, Furusawa teaches the first elastic part (165, fig. 2), the second elastic part (131, fig. 2), and the movable part (109A, 109B, 109C, fig. 2) are configured such that a load of the first elastic member (165) when the movable part (109A, 109B, 109C) is placed in the closer position (The examiner construes when the springs 131 and springs 165 are compressed, handle 109 is in the claimed “a closer position”) is smaller than a load of the second elastic member (131)  when the movable part (109A, 109B, 109C) is in the closer position (Col. 11, ll. 38 – 54 describes the second compression springs 165 having a lower spring constant than the first compression springs 131.  Since the load is determined by multiplying the spring constant k by the displacement of the spring x (Load L = kx), if both the second compression springs 165 and the first compression springs 131 are compressed into the closer position such that the second compression springs 165 and the first compression springs 131 are displaced by the same distance x, then the load of the second compression springs 165 would be smaller than the load of the first compression springs 131 because the second compression springs 165 have a lower spring constant k than the first compression springs 131) (The load of the first and second elastic members is not set based on the distances between the first and second elastic members and the driving axis.  There is a correlation between the load of the first and second elastic members and the distances between the first and second elastic members and the driving axis but no calculation or causation).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the loading of the first elastic member and the loading of the second elastic member, as disclosed by Ikuta, as modified by Bito, with a load of the first elastic member when the movable part is placed in the closer position is smaller than a load of the second elastic member when the movable part is placed in the closer position, as taught by Furusawa, with the motivation to prevent wobbling of the handle with respect to the housing in a direction transverse to the driving axis and to optimize the prevention of vibrations in the handle (Col. 11, ll. 38 – 54).

and the first elastic member and the second elastic member are configured such that the load of the first elastic member and the load of the second elastic member are different and are set based on distances between each of the first elastic member and the second elastic member and the center of gravity of the at least one weight and not by distances between the each of the first elastic member and the second elastic member and the driving axis.

Regarding claim 2, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses the grip (190A, fig. 10) extends in the second direction (in the TOP – BOTTOM direction as shown in annotated fig. 10).

Regarding claim 3, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta, as modified by Bito, further discloses in the second direction (Ikuta – in the TOP – BOTTOM direction as shown in annotated fig. 10), the first elastic member (Ikuta – 219a, annotated fig. 10) and the center of gravity (Bito – the center of the structure, as shown in fig. 1 of Bito, of the weight 151) are on one side of the driving axis (Ikuta – A, annotated figs. 9, 10), and the second elastic member (Ikuta – 219b, annotated fig. 10) is on an opposite side of the driving axis (A) from the one side (One having ordinary skill in the art would recognize that since the dynamic vibration reducers 151 of Bito are installed below the driving axis A of the power tool of Bito, with the incorporation of the teachings of Bito with the invention of Ikuta, the dynamic vibration reducers 151 of Bito would be similarly installed below the driving axis A of the power tool of Ikuta.  Therefore, in the TOP – BOTTOM direction, as shown in annotated fig. 10 of Ikuta, the compression coil springs 219a of Ikuta and the weight 155 of the dynamic vibration reducers 151 of Bito would be below the driving axis A of Ikuta and the compression coil springs 219b would be above the driving axis A of Ikuta).

Regarding claim 4, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses a portion of the motor (110, fig. 9) is on the driving axis (A, annotated figs. 9, 10), and a rotation axis (B, annotated fig. 9) of the output shaft (111) intersects the driving axis (A).

Regarding claim 5, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses the motor (110, fig. 9) is between the driving mechanism (120, 140, fig. 9) and the grip (109A, fig. 10) in the first direction (in the FRONT – REAR direction as shown in annotated figs. 9, 10), and a portion of the grip (109A) is on the driving axis (A).

Regarding claim 6, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta further discloses further discloses the driving mechanism (120, 140, fig. 9) includes a motion converting mechanism (120, fig. 9) configured to convert rotation of the output shaft (111, fig. 9) into linear motion and reciprocate the reciprocating member (143, fig. 9), and at least a portion of the vibration control mechanism (160, fig. 9 and 219a/219b, annotated fig. 10) and at least a portion of the motion converting  mechanism (120) are on opposite sides of the driving axis (A, annotated figs. 9, 10) in the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10) (Fig. 10 shows compression coil springs 219a on opposite sides of the driving axis A in the TOP – BOTTOM direction.  Fig. 9 shows the eccentric shaft 121a of the first crank shaft 121 of first motion converting mechanism 121 extending above and below the driving axis A in the TOP – BOTTOM direction).

Regarding claim 7, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 6.
Ikuta further discloses the motion converting mechanism (120, fig. 9) includes a crank shaft (121, fig. 9) having an eccentric pin (121a, fig. 9), and the portion of the vibration control mechanism (160, fig. 9 and 219a/219b, annotated fig. 10) and the crank shaft (121) are located on opposite sides of the driving axis (A, annotated figs. 9, 10) in the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10) (Fig. 10 shows compression coil springs 219a on opposite sides of the driving axis A in the TOP – BOTTOM direction.  Fig. 9 shows the eccentric shaft 121a of the first crank shaft 121 extending above and below the driving axis A in the TOP – BOTTOM direction).

Regarding claim 8, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 7.
Ikuta further discloses when viewed in a third direction (in the RIGHT – LEFT direction as shown in annotated figs. 9, 10) that is orthogonal to both of the first direction (in the FRONT – REAR direction as shown in annotated figs. 9, 10) and the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10), a rotation axis (C, annotated fig. 9, 10) of the crank shaft (121, fig. 9) extends in the second direction (in the TOP – BOTTOM direction as shown in annotated figs. 9, 10) and intersects the vibration control mechanism (160, fig. 9 and 219a/219b, annotated fig. 10) (Figs. 9, 10 shows the rotation axis C of first crank shaft 121 intersects, or “divides by passing through” – Merriam Webster dictionary, the right-side compression coil springs 219a/219b and the left-side compression coil springs 219a/219b).

Regarding claim 9, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta, as modified by Bito, further discloses the vibration control mechanism (Bito – 151, fig. 1) includes at least one dynamic vibration reducer (Bito – 151, fig. 1).

Regarding claim 10, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 9.
Ikuta, as modified by Bito, further discloses the at least one dynamic vibration reducer (Bito – 151, fig. 1) includes the at least one weight (Bito – 155, fig. 8) and at least one spring (157, 159, fig, 8).

Regarding claim 11, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 10.
Ikuta, as modified by Bito, further discloses the at least one spring (Bito – 157, 159, fig. 8) includes a pair of springs (Bito – 157, 159, fig. 8) on opposite sides of the at least one weight (155, fig. 8) in the first direction (Bito – in the FRONT – REAR direction as shown in annotated fig. 1).

Regarding claim 12, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 10.
Ikuta, as modified by Bito, further discloses the driving mechanism (Ikuta – 120, 140, fig. 9) includes a motion converting mechanism (Ikuta – 120, fig. 9) configured to convert rotation of the output shaft (Ikuta – 111, fig. 9) into linear motion and reciprocate the reciprocating member (Ikuta – 143, fig. 9), and the vibration control mechanism (Bito – 151, fig. 1) and the motion converting mechanism (Ikuta – 120) are configured such that the at least one weight (Bito – 155, fig. 8) is vibrated in response to driving of the motion converting mechanism (Bito – Col. 10, l. 35 – col. 11, l. 7 describes when the driving motor is driven, its rotational output is converted into linear motion via the motion converting mechanism and then causes the hammer bit to perform a hammering movement in the axial direction via the striking mechanism wherein the dynamic vibration reducer 151 performs a vibration reducing function by forced vibration of the weight 155 of the dynamic vibration reducer 151).

Regarding claim 13, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 9.
Ikuta, as modified by Bito, further discloses the at least one dynamic vibration reducer (Bito – 155, fig. 1) includes a pair of dynamic vibration reducers (Bito – as shown in fig. 4) aligned in a third direction (Bito – in the RIGHT – LEFT direction as shown in annotated fig. 4) that is orthogonal to both of the first direction (Bito – in the FRONT – REAR direction as shown in annotated fig. 4) and the second direction (Bito – in the TOP – BOTTOM direction as shown in annotated fig. 4).

Regarding claim 14, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 1.
Ikuta, as modified by Bito, as further modified by Furusawa, further discloses the first elastic member (Ikuta – 219a, annotated fig. 10) and the second elastic member (Ikuta – 219b, annotated fig. 10) are springs having the same configuration (Ikuta – col. 13, ll. 19 – 25 describes the springs having the configuration or shape of compression coil springs), and a mounting state of the first elastic member (Furusawa – 165, fig. 3) to the body housing (Furusawa – 103, fig. 2) and the movable part (Furusawa – 109A, 109B, 109C, fig. 2) is different from a mounting state of the second elastic member (Furusawa – 131, fig. 3) to the body housing (Furusawa – 103) and the movable part (Furusawa – 109A, 109B, 109C) (The examiner construes the claim limitation, “a mounting state” of the elastic member, as the physical properties and/or condition of the elastic member at the time of mounting the elastic member to the body housing and the movable part.  Col. 11, ll. 38 – 54 describes the second compression springs 165 having a lower spring constant than the first compression springs 131, thus the examiner deems the second compression springs 165 has the physical property and/or condition of a lower spring constant at the time of mounting the spring to the body housing and the movable part than the first compression springs).

Regarding claim 16, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 12.
Ikuta, as modified by Bito, further discloses in the second direction (Ikuta – in the TOP – BOTTOM direction as shown in annotated fig. 10), the first elastic member (Ikuta – 219a, annotated fig. 10) and the center of gravity (Bito – the center of the structure, as shown in fig. 1 of Bito, of the weight 151) are on one side of the driving axis (Ikuta – A, annotated figs. 9, 10), and the second elastic member (Ikuta – 219b, annotated fig. 10) is on an opposite side of the driving axis (A) from the one side (One having ordinary skill in the art would recognize that since the dynamic vibration reducers 151 of Bito are installed below the driving axis A of the power tool of Bito, with the incorporation of the teachings of Bito with the invention of Ikuta, the dynamic vibration reducers 151 of Bito would be similarly installed below the driving axis A of the power tool of Ikuta.  Therefore, in the TOP – BOTTOM direction, as shown in annotated fig. 10 of Ikuta, the compression coil springs 219a of Ikuta and the weight 155 of the dynamic vibration reducers 151 of Bito would be below the driving axis A of Ikuta and the compression coil springs 219b would be above the driving axis A of Ikuta).

Regarding claim 17, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 16.
Ikuta further discloses a portion of the motor (110, fig. 9) is on the driving axis (A, annotated figs. 9, 10), and a rotation axis (B, annotated fig. 9) of the output shaft (111) intersects the driving axis (A).

Regarding claim 18, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 17.
Ikuta further discloses the motor (110, fig. 9) is between the driving mechanism (120, 140, fig. 9) and the grip (109A, fig. 10) in the first direction (in the FRONT – REAR direction as shown in annotated figs. 9, 10), and a portion of the grip (109A) is on the driving axis (A).

Regarding claim 19, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 18.
Ikuta, as modified by Bito, as further modified by Furusawa, further discloses the first elastic member (Ikuta – 219a, annotated fig. 10) and the second elastic member (Ikuta – 219b, annotated fig. 10) are springs having the same configuration (Ikuta – col. 13, ll. 19 – 25 describes the springs having the configuration or shape of compression coil springs), and a mounting state of the first elastic member (Furusawa – 165, fig. 3) to the body housing (Furusawa – 103, fig. 2) and the movable part (Furusawa – 109A, 109B, 109C, fig. 2) is different from a mounting state of the second elastic member (Furusawa – 131, fig. 3) to the body housing (Furusawa – 103) and the movable part (Furusawa – 109A, 109B, 109C) (The examiner construes the claim limitation, “a mounting state” of the elastic member, as the physical properties and/or condition of the elastic member at the time of mounting the elastic member to the body housing and the movable part.  Col. 11, ll. 38 – 54 describes the second compression springs 165 having a lower spring constant than the first compression springs 131, thus the examiner deems the second compression springs 165 has the physical property and/or condition of a lower spring constant at the time of mounting the spring to the body housing and the movable part than the first compression springs).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta et al. (US 10,022,852 B2), hereinafter Ikuta, in view of Bito et al. (US ,181,715 B2, hereinafter Bito, in further view of Furusawa et al. (US 9,999,967 B2), hereinafter Furusawa), in further view of Tanaka et al. (JPH 7-253338), hereinafter Tanaka.

Regarding claim 15, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 14.
Ikuta further discloses opposite end portions of the first elastic member (219a, annotated fig. 1 – see figs. 11, 12) are supported by two first spring-receiving parts (213a, 217a, figs. 11, 12), opposite end portions of the second elastic member (219b, annotated fig. 1 – see figs. 11, 12) are supported by two second spring-receiving parts (213a, 217b, figs. 11, 12).
Ikuta, as modified by Bito, as further modified by Furusawa, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, Tanaka teaches a distance between the two first spring-receiving parts (20, 27 and 16, 28, fig. 3) is adjustable ([0021] of the Tanaka translation describes that by rotating the nut 26 of the adjustment stopper pin 25 to change the distance between the head 25b and the nut 26 in the adjustment stopper pin 25, the mounting load of the coil spring 15 can be freely changed in order for the amplitude amount to be optimally adjusted to effectively exert the anti-vibration function).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the two first-receiving parts and the two second receiving parts, as disclosed by Ikuta, with the distance between the two first spring-receiving parts being adjustable, as taught by Tanaka, with the motivation to adjust the mounting load of a spring to optimize the amplitude amount on a power tool to effectively exert the anti-vibration function of the vibration control mechanism ([0021] of the Tanaka translation).

Ikuta, as modified by Bito, as further modified by Furusawa, as further modified by Tanaka, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have adjusted a distance between the two first spring-receiving parts such that the distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts, since it has been held that discovering an optimum value of a result effective variable, in this case, the amplitude amount, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 20, Ikuta, as modified by Bito, as further modified by Furusawa, discloses the invention as recited in claim 19.
Ikuta further discloses opposite end portions of the first elastic member (219a, annotated fig. 1 – see figs. 11, 12) are supported by two first spring-receiving parts (213a, 217a, figs. 11, 12), opposite end portions of the second elastic member (219b, annotated fig. 1 – see figs. 11, 12) are supported by two second spring-receiving parts (213a, 217b, figs. 11, 12).
Ikuta, as modified by Bito, as further modified by Furusawa, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, Tanaka teaches a distance between the two first spring-receiving parts (20, 27 and 16, 28, fig. 3) is adjustable ([0021] of the Tanaka translation describes that by rotating the nut 26 of the adjustment stopper pin 25 to change the distance between the head 25b and the nut 26 in the adjustment stopper pin 25, the mounting load of the coil spring 15 can be freely changed in order for the amplitude amount to be optimally adjusted to effectively exert the anti-vibration function).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the two first-receiving parts and the two second receiving parts, as disclosed by Ikuta, with the distance between the two first spring-receiving parts being adjustable, as taught by Tanaka, with the motivation to adjust the mounting load of a spring to optimize the amplitude amount on a power tool to effectively exert the anti-vibration function of the vibration control mechanism ([0021] of the Tanaka translation).

Ikuta, as modified by Bito, as further modified by Furusawa, as further modified by Tanaka, does not explicitly disclose a distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have adjusted a distance between the two first spring-receiving parts such that the distance between the two first spring-receiving parts is larger than a distance between the two second spring-receiving parts, since it has been held that discovering an optimum value of a result effective variable, in this case, the amplitude amount, involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
The drawings were received on 13 May 2022.  These drawings are acceptable.
Applicant’s amendments, filed 13 May 2022, with respect to the rejection of claims 10 – 12 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 10 – 12 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments, filed 13 May 2022, with respect to the rejection of claims 1 – 20 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues:
First, Ikuta teaches the importance of having its weight around the cylinder of its tool holder. 
Indeed, according to Ikuta, "one aspect" of the Ikuta invention is that "the weight is arranged outside of the cylinder so as to surround at least part of the cylinder." (Emphasis added.) See, e.g., column 3, lines 1-21. 
 
Also according to Ikuta, "another aspect" of the Ikuta invention is that "the weight is arranged in at least one of the outer regions of the cylinder in the crossing direction." See, e.g., column 3, lines 22-33. 

Finally, Ikuta discloses that "a further preferable aspect of the" invention is that "the gravity center of the weight is arranged to as to overlap with a cylinder on a cross section perpendicular to an axial line of the tool bit." See, e.g., column 3, lines 34-37.
 
According to Ikuta, the location of the weight around the cylinder of the tool holder results in solving of the problem of excessive vibration transmission to the user by reducing that vibration transmission to the user, thereby "ensuring useability." See, e.g., column 1, lines 26-37. Indeed, in all of the embodiments of Ikuta, the weight is coaxial with the cylinder that is the tool holder to achieve the advantages of the Ikuta invention. 

In summary, Ikuta teaches that having the weight around the cylinder and coaxial with the driving axis is the way to achieve its advantages and results in the most efficient operation of the weight. Therefore, Applicant respectfully submits that one of ordinary skill would not change the location of the weight in the Ikuta impact tool vis-a-vis the tool holder cylinder or the driving axis. Indeed, moving the weight to a different location such as in the Bito power tool goes against the teachings of Ikuta. Applicant respectfully submits that the Examiner's assertions in that regard are driven by hindsight based on the disclosure of the subject application.

In response to applicant’s argument that one having ordinary skill in the art would not be motivated change the location of the weight in the Ikuta impact tool vis-a-vis the tool holder cylinder or the driving axis, the rejection is based on a substitution of the vibration control mechanism of Ikuta for the vibration control mechanism of Bito – not simply moving the weight of Ikuta.  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  One example of the rationales is the simple substitution of one known element for another to obtain predictable results.  To reject a claim based on this rationale, the rejection must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
These points are articulated in the obviousness rejection.  Thus, the combination of the teachings of Bito with the invention would result in Ikuta’s reciprocating tool having the vibration control mechanism of Bito.  Applicant argues the advantages of the vibration control mechanism of Ikuta having the location of the weight in the tool holder cylinder wherein moving the weight would remove such advantages but such arguments are moot since the resulting combination comprises the vibration control mechanism of Bito.   The combination is not a rearrangement of the weight of Ikuta.  
	Applicant further argues:
Second, in power tools such as the Bito power tool, with the driving motor being arranged such that its rotation axis intersects the driving axis of the hammer bit 119, there are inherently spaces around the upper portion of the motor shaft and the lower portion of the crank shaft within the housing cover. See, e.g., Figure 3 of Bito. Thus, the Bito power tool has a "natural space" for the location of weights 155 offset from the driving axis. 
  
In contrast, there is no such space in the outer housing 105 of Ikuta impact tool. Thus, one would have to make unknown changes to the Ikuta power tool to accommodate the dynamic vibration reducer of the Bito power tool. This is yet another reason why one of ordinary skill would not have a reason to modify the Ikuta impact tool to have the dynamic vibration reducer of the Bito power tool.

In response to applicant's argument that Ikuta would have to make unknown changes to the Ikuta power tool to accommodate the dynamic vibration reducer of the Bito power tool, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/           Examiner, Art Unit 3731                                                                                                                                                                                             	12 August 2022

/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731